          Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 1 of 9




Approved:
             JEFFREY C. COFFMAN
             Assistant United States Attorney

Before:      THE HONORABLE JUDITH C. McCARTHY
             United States Magistrate Judge
             Southern District of New York
- - - - - - - - - - - - - - - -          X     21 MAG 3430

UNITED STATES OF AMERICA                       COMPLAINT
                                         :
           - v. -                              Violations of 18 U.S.C.
                                         :     §§ 1951 and 924(c)
NASIR H. CARTER,
                                         :     COUNTY OF OFFENSES:
                        Defendant.             ORANGE
                                         :
- - - - - - - - - - - - - - - -          X

SOUTHERN DISTRICT OF NEW YORK, ss.:

          ANDREI PETROV, Jr., being duly sworn, deposes and says
that he is a Special Agent with the Federal Bureau of Investigation
(“FBI”), and charges as follows:

                                 COUNT ONE
                            (HOBBS ACT ROBBERY)

     1.    On or about March 11, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, unlawfully and knowingly
did commit robbery, as that term is defined in Title 18, United
States Code, Section 1951(b)(1), and did thereby obstruct, delay,
and affect commerce and the movement of articles and commodities
in commerce, as that term is defined in Title 18, United States
Code, Section 1951(b)(3), to wit, CARTER committed an armed robbery
of a gas station convenience store located in the Town of Newburgh,
New York.

             (Title 18, United States Code, Section 1951.)
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 2 of 9



                              COUNT TWO
                          (FIREARM OFFENSE)

     2.   On or about March 11, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, during and in relation
to a crime of violence for which he may be prosecuted in a court
of the United States, namely, the Hobbs Act robbery charged in
Count One of this Complaint, knowingly did use and carry a firearm,
and, in furtherance of such crime, did possess a firearm, which
was brandished.

    (Title 18, United States Code, Section 924(c)(1)(A)(ii).)

                             COUNT THREE
                         (HOBBS ACT ROBBERY)

     3.   On or about March 17, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, unlawfully and knowingly
did commit robbery, as that term is defined in Title 18, United
States Code, Section 1951(b)(1), and did thereby obstruct, delay,
and affect commerce and the movement of articles and commodities
in commerce, as that term is defined in Title 18, United States
Code, Section 1951(b)(3), and did aid and abet the same, to wit,
CARTER committed an armed robbery of a marijuana dealer in the
City of Newburgh, New York.

      (Title 18, United States Code, Sections 1951 and 2.)

                              COUNT FOUR
                          (FIREARM OFFENSE)

     4.   On or about March 17, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, during and in relation
to a crime of violence for which he may be prosecuted in a court
of the United States, namely, the Hobbs Act robbery charged in
Count Three of this Complaint, knowingly did use and carry a
firearm, and, in furtherance of such crime, did possess a firearm,
and did aid and abet the use, carrying, and possession of a
firearm, which was brandished and discharged.

(Title 18, United States Code, Sections 924(c)(1)(A)(ii), (iii),
                             and 2.)

                              COUNT FIVE
                         (HOBBS ACT ROBBERY)

     5.   On or about March 22, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, unlawfully and knowingly

                                   2
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 3 of 9



did commit robbery, as that term is defined in Title 18, United
States Code, Section 1951(b)(1), and did thereby obstruct, delay,
and affect commerce and the movement of articles and commodities
in commerce, as that term is defined in Title 18, United States
Code, Section 1951(b)(3), and did aid and abet the same, to wit,
CARTER committed an armed robbery of a gas station convenience
store located in the Town of New Windsor, New York.

      (Title 18, United States Code, Sections 1951 and 2.)

                              COUNT SIX
                          (FIREARM OFFENSE)

     6.   On or about March 22, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, during and in relation
to a crime of violence for which he may be prosecuted in a court
of the United States, namely, the Hobbs Act robbery charged in
Count Five of this Complaint, knowingly did use and carry a
firearm, and, in furtherance of such crime, did possess a firearm,
and did aid and abet the use, carrying, and possession of a
firearm, which was brandished and discharged.

(Title 18, United States Code, Sections 924(c)(1)(A)(ii), (iii),
                             and 2.)

                             COUNT SEVEN
                         (HOBBS ACT ROBBERY)

      7.  On or about March 28, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, unlawfully and knowingly
did commit robbery, as that term is defined in Title 18, United
States Code, Section 1951(b)(1), and did thereby obstruct, delay,
and affect commerce and the movement of articles and commodities
in commerce, as that term is defined in Title 18, United States
Code, Section 1951(b)(3), and did aid and abet the same, to wit,
CARTER committed an armed robbery of a gas station convenience
store in the Town of New Windsor, New York, and aided and abetted
same.

      (Title 18, United States Code, Sections 1951 and 2.)

                             COUNT EIGHT
                          (FIREARM OFFENSE)

     8.   On or about March 28, 2021, in the Southern District of
New York, NASIR H. CARTER, the defendant, during and in relation
to a crime of violence for which he may be prosecuted in a court
of the United States, namely, the Hobbs Act robbery charged in

                                   3
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 4 of 9



Count Seven of this Complaint, knowingly did use and carry a
firearm, and, in furtherance of such crime, possessed a firearm,
and did aid and abet use, carrying, and possession of a firearm,
which was brandished and discharged.

 (Title 18, United States Code, Sections 924(c)(1)(A)(ii), (iii)
                             and 2.)

          The bases for my knowledge and for the foregoing charges
are, in part, as follows:

     9.   I am a Special Agent with the FBI and have been for over
11 years. I am currently assigned to the FBI’s Hudson Valley Safe
Streets Task Force.    During the course of my career, I have
participated in numerous criminal investigations, including
investigations involving robbery, firearms, narcotics, and gang
violence. I am a case agent assigned to the current investigation.
In the course of my career, I have been the affiant on numerous
complaints and search warrants.

     10. I have been personally involved in the investigation of
this matter.      This affidavit is based upon my personal
participation   in   the   investigation   of   this   matter,   my
conversations with other law enforcement officers, and my
examination of reports and records.      Because this affidavit is
being submitted for the limited purpose of establishing probable
cause, it does not include all the facts that I have learned during
the course of my participation in the investigation. Where the
contents   of   documents   and   the   actions,   statements   and
conversations of others are reported herein, they are reported in
substance and in part, except where otherwise indicated.

     11. Law enforcement has been investigating a string of
commercial armed robberies and a gunpoint home invasion robbery in
Orange County, during which the robbers brandished, and in some
cases, discharged firearms. As discussed in more detail below,
law enforcement recently arrested NASIR H. CARTER, the defendant,
after he was found in a vehicle used by the robbers to flee a
recent robbery.   Following his arrest, CARTER confessed to his
participation in several robberies and the home invasion, during
which the victim was shot in the stomach.             Based on my
participation in this investigation, my conversations with and
review of reports of other FBI agents and law enforcement officers
of the City of Newburgh Police Department (“CNPD”), Town of
Newburgh Police Department (“TNPD”) and Town of New Windsor Police
Department (“NWPD”), and my review of surveillance videos and still
images, I am aware of the following, among other things:


                                   4
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 5 of 9



                    March 11, 2021 Mobil Robbery

          a.   Shortly before 3:00 a.m. on or about March 11, 2021,
TNPD officers responded to a report of an armed robbery at a Mobil
gas station in the Town of Newburgh, New York (“Store-1”). The
store’s clerk (“Clerk-1”) reported to officers, in substance and
in part, that he had just been robbed by a masked black male, who
had displayed a black handgun and demanded money from the cash
register.

          b.   Surveillance video obtained from Store-1 (the
“Store-1 Surveillance Video”) depicts, among other things, a
masked black male (“Subject-1”) entering Store-1 shortly before
3:00 a.m., walking to the counter where Clerk-1 was present, armed
with a black semi-automatic pistol with silver stripes running
down both sides of its slide (“Firearm-1”). Clerk-1 opened the
cash register and handed the money from the drawer to Subject-1,
who then fled the store.

               March 17, 2021 Home Invasion Robbery

          c.   In the early morning hours of March 17, 2021, at
approximately 3:24 a.m., CNPD officers responded to a report of a
man shot at a location in the City of Newburgh, New York, where
they found a man (“Victim-1”) calling out to them while lying on
the ground. Victim-1 reported, in substance and in part, that he
had been shot in his stomach area, where a CNPD officer then
observed a small puncture wound.

          d.   A CNPD officer located a .380 caliber PMC auto shell
casing and a .45 caliber S&B auto shell casing on the floor near
the open door of a first-floor apartment (the “Apartment”) of the
apartment building at which Victim-1 was found.

           e.   Law enforcement obtained surveillance video of the
interior    and  exterior   of  the   Apartment  (the   “Apartment
Surveillance Video”), which depicts, among other things, the
following:

               i.   At approximately 3:14 a.m. on March 17, 2021,
two masked men carrying black semi-automatic pistols approached
the door to the Apartment.

               ii. One of the men, a black male with dreadlocks
and the same build as Subject-1, carried a black, semi-automatic
pistol.



                                   5
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 6 of 9



               iii. The other man appears to be a lighter-skinned
male, carrying Firearm-1.

               iv. At approximately 3:14:40 a.m. on March 17,
2021, Victim-1 was inside the apartment and approached the door to
the building’s hallway. The door opened slightly, and the barrel
of a pistol extended through its opening. Victim-1 put his weight
against the door, attempting to close it, but the door was forced
open by the two masked men, one of whom had visible dreadlocks.
The two masked men burst inside the Apartment with their pistols
drawn. At least one of the masked men discharged a pistol while
entering the Apartment, causing what appears to me to be a shell
casing to drop to the floor outside the Apartment.

               v.   After entering the Apartment, the two men
forced Victim-1 to the ground both through physical force and by
pointing their pistols at him. Victim-1 collapsed to the ground,
as if he had been shot.

               vi. The two masked men then grabbed items from the
counter inside the Apartment, including a white bucket or pail,
and fled through the same door through which they had entered at
approximately 3:15:37 a.m.

               vii. A short time later, Victim-1 slowly crawled
out of the Apartment through the same door.

                    March 22, 2021 Gulf Robbery

          f.   Shortly before 1:00 a.m. on or about March 22, 2021,
NWPD officers responded to a report of an armed robbery at a Gulf
gas station in the town of New Windsor, New York (“Store-2”). The
store’s clerk (“Clerk-2”) reported to officers, in substance and
in part, that he had just been robbed by two masked men, both of
whom were armed with handguns.      Clerk-2 further reported, in
substance and in part, that one of the men remained across the
counter from him and fired his handgun while pointing it in Clerk-
3’s direction.     The other man went behind the counter and
instructed Clerk-2 to open the cash registers.

          g.   Inside Store-2, a NWPD officer recovered a .380
caliber PMC auto shell casing that appears to match the caliber
and make of the shell casing recovered from outside the Apartment
on March 17, 2021, as described in Paragraph 11(d).

          h.  Surveillance video obtained from Store-2 (the
“Store-2 Surveillance Video”) depicts two masked men entering
Store-2 at approximately 12:36 a.m. on March 22, 2021.   Both

                                   6
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 7 of 9



displayed semi-automatic pistols to Clerk-2. One of the men, who
appears to have a build consistent with that of Subject-1, fired
his black, semi-automatic pistol with silver stripes running down
both sides of its slide, consistent with Firearm-1, in Clerk-2’s
vicinity. The other man went behind the counter and took the money
from the register. Both men then fled from the store.

                   March 28, 2021 Sunoco Robbery

          i.   At approximately 2:00 a.m. on or about March 28,
2021, NWPD officers responded to a report of an armed robbery at
a Sunoco gas station in the town of New Windsor, New York (“Store-
3”).   The store’s clerk (“Clerk-3”) reported to officers, in
substance and in part, that he had just been robbed by two masked
men, one of whom was armed with a handgun, which he fired in Clerk-
3’s vicinity.      Clerk-3 further reported, in substance and in
part, that both men directed Clerk-3 to give them the money from
the cash registers, which Clerk-3 did.

          j.   Inside Store-3, a NWPD officer recovered a .380
caliber PMC auto shell casing that appears to match the caliber
and make of the shell casings recovered from the Apartment and
Store-2 as described in Paragraphs 11(d) and 11(g).

          k.   Surveillance video obtained from Store-3 (the
“Store-3 Surveillance Video”) depicts two masked men entering
Store-3 at approximately 1:58 a.m. on March 28, 2021. One of the
men, who appears to have a build consistent with that of Subject-
1, went behind the counter. The other man was armed with what
appears to be Firearm-1, which he fired in the vicinity of Clerk-
3. Both men then fled from the store with the cash.

          l.    Surveillance video obtained from another location
less than approximately 50 yards down the street from Store-3
depicts the same two masked men running to a parked dark blue Honda
CRV with a spare tire on its rear hatch, which immediately departed
(the “Blue Honda Surveillance Video”). The Blue Honda’s license
plate is not visible in the video.




                                   7
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 8 of 9



             March 28, 2021 Arrest of NASIR H. CARTER

           m.   At approximately 4:02 a.m. on or about March 28,
2021, at a location 1 in the City of Newburgh, a CNPD Officer located
a dark blue Honda CRV with a spare tire on its rear hatch (the
“Blue Honda”), consistent with the vehicle used by the robbers as
depicted in the Blue Honda Surveillance Video from nearby Store-
3, as described in Paragraph 11(l). The Blue Honda bore temporary
Texas license plates which do not match the registration sticker
on the Blue Honda.

          n.   The CNPD officer observed that the Blue Honda’s
engine was running, and that it was occupied only by a black male
with dreadlocks, subsequently identified as NASIR H. CARTER, the
defendant, who appeared to be sleeping in the Blue Honda’s rear
seats.    The CNPD officer placed CARTER under arrest.        Law
enforcement officers subsequently searched the Blue Honda and
found, among other things, a white bucket or pail consistent with
the bucket or pail taken by the robbers from the Apartment, as
depicted in the Apartment Surveillance Video.

          o.   Following CARTER’s arrest, on or about March 28,
2021, I and other law enforcement officers interviewed CARTER.
That interview was video-recorded.    After waiving his Miranda
rights and agreeing to speak with us, CARTER stated, among other
things, in sum and substance, that:

               i.   CARTER participated in armed robberies           of
locations in and around the City of Newburgh in March 2021;

               ii. CARTER is the masked robber depicted in the
March 11, 2021 Store-1 Surveillance Video;

               iii. CARTER is the masked robber with visible
dreadlocks depicted in the March 17, 2021 Apartment Surveillance
Video. CARTER and his accomplice broke into the Apartment because
they understood that it was occupied by a marijuana dealer, and
they took marijuana with them from the Apartment;

               iv. CARTER is one of the masked robbers depicted
in the March 22, 2021 Store-2 Surveillance Video; and




1 Google maps reflects that this location is approximately 4.7
miles from Store-3 by car.

                                   8
       Case 7:21-mj-03430-UA Document 1 Filed 03/29/21 Page 9 of 9



               v.   CARTER is one of the robbers depicted in the
March 28, 2021 Store-3 Surveillance Video and Blue Honda
Surveillance Video.

     WHEREFORE, deponent respectfully requests that             NASIR   H.
CARTER be imprisoned or bailed, as the case may be.


                           V$QGUHL3HWURYE\-&0ZLWKSHUPLVVLRQ
                           _______________________________
                           Special Agent Andrei Petrov, Jr.
                           Federal Bureau of Investigation


Sworn to before me by reliable electronic means, specifically
)DFH7LPH
_________________, pursuant to Federal Rules of Criminal
Procedure 41(d)(3) and 4.1, this 29th day of March, 2021


__________________________________
  ____________________
                    __
                    ___
THE
  E HONORABLE JUDITH C.
                     C McCARTHY
UNITED STATES MAGISTRATE JUDGE
SOUTHERN DISTRICT OF NEW YORK




                                   9
